Title: To James Madison from William Jarvis, 7 December 1804 (Abstract)
From: Jarvis, William
To: Madison, James


7 December 1804, Lisbon. “Dispatches have been sent by the Spanish Government to all their Colonies announcing the probability of Hostilities between Spain & Gt. Britain & ordering every measure necessary for their defence. This information Government may rely on; altho: I cannot commit to paper the quarter from whence I had it & the same person is of opinion that the War is unavoidable. Four days ago I recd. an answer from Mr de Araujo relative to the impressed Man, promising to use his endeavours to obtain satisfaction: by the next conveyance will send a Copy & translation.”
